OPINION — AG — ** SALARY OF PATROL DISPATCHERS AND DRIVERS LICENSE EXAMINERS ** RETIREMENT AND PENSION ALLOWANCE OF PATROL DISPATCHERS AND DRIVERS LICENSE EXAMINERS ARE TO BE COMPUTED ON A DIFFERENT BASIS THAN SIMILAR ALLOWANCES FOR HIGHWAY PATROL TROOPERS. RETIREMENT AND PENSION ALLOWANCES FOR MEMBERS OF THE DEPARTMENT OF PUBLIC SAFETY, HIGHWAY PATROL DIVISION ARE TO BE COMPUTED ON A BASE SALARY OF SEVEN HUNDRED DOLLARS ($700.00) PER MONTH. RETIREMENT AND PENSION ALLOWANCE FOR MEMBERS OF THE DEPARTMENT OF PUBLIC SAFETY, DRIVERS LICENSE DIVISION, ARE TO BE COMPUTED ON A BASE SALARY OF SIX HUNDRED SEVENTY FIVE ($675.00) PER MONTH. RETIREMENT AND PENSION ALLOWANCES FOR MEMBERS OF THE DEPARTMENT OF PUBLIC SAFETY, COMMUNICATIONS DIVISION, ARE TO BE COMPUTED ON A BASIS SALARY OF SIX HUNDRED SEVENTY FIVE ($675.00) PER MONTH. (RETIREMENT, SCHEDULE PAYMENT) CITE: 47 Ohio St. 2-301 [47-2-301] 47 Ohio St. 2-105 [47-2-105], 47 Ohio St. 377.1 [47-377.1], 47 Ohio St. 2-106 [47-2-106](C) (WILLIAM DON KISER)